DETAILED ACTION
1.	Applicant's amendments and remarks submitted on April 27, 2021 have been entered. Claims 1, 6, 8, 10, 15, 17 and 19-20 have been amended. Claims 7 and 16 have been cancelled. Claims 1-6, 8-15 and 17-20 are still pending on this application, with claims 1-6, 8-15 and 17-20 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 10 and 19. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 103
3.	Claims 1-3, 6, 8-12, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2016/0066004 A1 to Lieu et al. (“Lieu”) in view of US Patent Pub No 2004/0260835 A1 to Welk et al. (“Welk”).
As to claim 1, Lieu discloses a method comprising: determining, by a client device, that the client device is in an automobile (see pg. 6, ¶ 0065; pgs. 15-16, ¶ 0183 - ¶ 0187), wherein the client device is a wireless communication device distinct from the automobile (see pg. 3, ¶ 0029; pg. 11, ¶ 0122); in response to determining that the client device is in the automobile, automatically retrieving, by the client device, a playlist; requesting, by the client device, a stream of audio files from one or more audio server devices (media content request sent based on client device determining it is in a vehicle, see figures 2A and 2D; pg. 7, ¶ 0069 - ¶ 0071; pg. 16, ¶ 0187); receiving, by the client device, the stream of the audio files (see figure 2D; pg. 7, ¶ 0071; 
	Lieu discloses the user can create playlists or queues of media content with the client device (see pg. 5, ¶ 0043), but does not disclose transmitting, by a client device, one or more references saved for in-automobile playout, wherein the one or more references indicate audio files, the playlist including the one or more references saved for in-automobile playout.
 Welk discloses an audio playback system for a vehicle, and further discloses wherein the user uses a computing device to select and store a personalized list of references or playlist of URLs from various sources to be accessed or be available while in a vehicle (see pg. 4, ¶ 0037 - ¶ 0040). 
Lieu and Welk are analogous art because they are both drawn to vehicle playback systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the user selected playlist as taught by Welk in the method as taught by Lieu, as it is merely one or many available or known playlist formats to select from (Welk pg. 2, ¶ 0027). The motivation would have been to generate a personalized playlist with various types of media using references from various sources (Welk pg. 4, ¶ 0040). 
As to claim 2, Lieu in view of Welk further discloses wherein requesting the stream of the audio files comprises: providing a visual or audible indication that the client device can play out the audio files; and receiving a command to request the stream of the audio files (Lieu via user interface, see pg. 5, ¶ 0043; pg. 11, ¶ 0122; pg. 24, ¶ 0289).  
As to claim 3, Lieu in view of Welk further discloses wherein determining that the client device is in the automobile comprises: querying, by an application executing on the client device, Lieu pgs. 7-8, ¶ 0073 - ¶ 0077).  
As to claim 6, Lieu in view of Welk further discloses wherein the client device is in communication with an audio playout system of the automobile, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Lieu figure 2D; pg. 9, ¶ 0097, ¶ 0101; pg. 21, ¶ 0253, ¶ 0257).  
As to claim 8, Lieu in view of Welk further discloses wherein the client device includes a speaker (Lieu pg. 3, ¶ 0030), and wherein causing audible playout of the stream of the audio files comprises: playing out the audio files by way of the speaker (Lieu pg. 16, ¶ 0194; pg. 21, ¶ 0253 - ¶ 0257).    
As to claim 9, Lieu in view of Welk further discloses comprising: receiving, by way of a user interface function of a web browser application executing on the client device, input that selects the one or more references; and in response to receiving the input, storing the one or more references on the client device (Lieu pg. 3, ¶ 0030; pg. 5, ¶ 0043; Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039).  
As to claim 10, Lieu discloses an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a client device, cause the client device to perform operations (see figure 3; pg. 3, ¶ 0019 - ¶ 0020) comprising: determining that the client device is in an automobile (see pg. 6, ¶ 0065; pgs. 15-16, ¶ 0183 - ¶ 0187), wherein the client device is a wireless communication device distinct from the automobile (see pg. 3, ¶ 0029; pg. 11, ¶ 0122); in response to determining that the client 
	Lieu discloses the user can create playlists or queues of media content with the client device (see pg. 5, ¶ 0043), but does not disclose transmitting one or more references saved for in-automobile playout, wherein the one or more references indicate audio files, and the playlist including the one or more references saved for in-automobile playout.
 Welk discloses an audio playback system for a vehicle, and further discloses wherein the user uses a computing device to select and store a personalized list of references or playlist of URLs from various sources to be accessed or be available while in a vehicle (see pg. 4, ¶ 0037 - ¶ 0040). 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the user selected playlist as taught by Welk in the article of manufacture as taught by Lieu, as it is merely one or many available or known playlist formats to select from (Welk pg. 2, ¶ 0027). The motivation would have been to generate a personalized playlist with various types of media using references from various sources (Welk pg. 4, ¶ 0040).
As to claim 11, Lieu in view of Welk further discloses wherein requesting the stream of the audio files comprises: providing a visual or audible indication that the client device can play out the audio files; and receiving a command to request the stream of the audio files (Lieu via user interface, see pg. 5, ¶ 0043; pg. 11, ¶ 0122; pg. 24, ¶ 0289).  
claim 12, Lieu in view of Welk further discloses wherein determining that the client device is in the automobile comprises: querying, by an application executing on the client device, an interface that provides whether the client device is estimated to be in the automobile; and receiving, by the application and via the interface, an indication that the client device is estimated to be in the automobile (Lieu pgs. 7-8, ¶ 0073 - ¶ 0077).  
As to claim 15, Lieu in view of Welk further discloses wherein the client device is in communication with an audio playout system of the automobile, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Lieu figure 2D; pg. 9, ¶ 0097, ¶ 0101; pg. 21, ¶ 0253, ¶ 0257).  
As to claim 17, Lieu in view of Welk further discloses wherein the client device includes a speaker (Lieu pg. 3, ¶ 0030), and wherein causing audible playout of the stream of the audio files comprises: playing out the audio files by way of the speaker (Lieu pg. 16, ¶ 0194; pg. 21, ¶ 0253 - ¶ 0257).  
As to claim 18, Lieu in view of Welk further discloses the operations further comprising: receiving, by way of a user interface function of a web browser application executing on the client device, input that selects the one or more references; and in response to receiving the input, storing the one or more references on the client device (Lieu pg. 3, ¶ 0030; pg. 5, ¶ 0043; Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039).  
As to claim 19, Lieu discloses a client device comprising: a processor; memory; and program instructions, stored in the memory, that upon execution by the processor cause the client device to perform operations (see figure 3; pg. 3, ¶ 0019 - ¶ 0020) comprising: determining that the client device is in an automobile (see pg. 6, ¶ 0065; pgs. 15-16, ¶ 0183 - ¶ 0187), wherein the 
	Lieu discloses the user can create playlists or queues of media content with the client device (see pg. 5, ¶ 0043), but does not disclose transmitting, by a client device, one or more references saved for in-automobile playout, wherein the one or more references indicate audio files, the playlist including the one or more references saved for in-automobile playout.
 Welk discloses an audio playback system for a vehicle, and further discloses wherein the user uses a computing device to select and store a personalized list of references or playlist of URLs from various sources to be accessed or be available while in a vehicle (see pg. 4, ¶ 0037 - ¶ 0040). 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the user selected playlist as taught by Welk in the client device as taught by Lieu, as it is merely one or many available or known playlist formats to select from (Welk pg. 2, ¶ 0027). The motivation would have been to generate a personalized playlist with various types of media using references from various sources (Welk pg. 4, ¶ 0040). 
As to claim 20, Lieu in view of Welk further discloses wherein the client device is in communication with an audio playout system of the automobile, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio Lieu figure 2D; pg. 9, ¶ 0097, ¶ 0101; pg. 21, ¶ 0253, ¶ 0257).   

4.	Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieu in view of Welk, and further in view of US Patent Pub No 2014/0006559 A1 to Drapeau et al. (“Drapeau”).
As to claims 4 and 13, Lieu in view of Welk disclose the method and article of manufacture of respective claims 1 and 10.
Lieu in view of Welk does not disclose further comprising: determining weather or traffic conditions within a threshold distance of the client device, wherein requesting the stream of the audio files from one or more audio server devices comprises requesting an audio file containing information regarding the weather or traffic conditions.  
Drapeau discloses a similar playlist streaming system (see pg. 1, ¶ 0006), and further discloses wherein additional content or information can be added to the streamed content, including traffic, weather and news, and further wherein the information can be localized to where the user is at any given time (see pg. 2, ¶ 0039 - ¶ 0040).
Lieu in view of Welk and Drapeau are analogous art because they are drawn to media content streaming systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the added weather or traffic information as taught by Drapeau in the method and article of manufacture as taught by Lieu in view of Welk. The motivation would have been to provide the user or driver with a more dynamic listening experience that includes pertinent information to the user's location (Drapeau Abstract).
s 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieu in view of Welk, and further in view of US Patent Pub No 2017/0115952 A1 to Gregory.
As to claims 5 and 14, Lieu in view of Welk disclose the method and article of manufacture of respective claims 1 and 10.
Lieu in view of Welk does not disclose determining a number of humans in the automobile, wherein requesting the stream of the audio files from one or more audio server devices comprises requesting an audio file based on the number of humans in the automobile
Gregory discloses a similar vehicle audio system, and further discloses wherein playlists or audio content is output based on current vehicle occupant (see pg. 1, ¶ 0007; pg. 3, ¶ 0054), and the number of occupants in the vehicle (see pg. 3, ¶ 0053; pg. 4, ¶ 0077 - ¶ 0078).
Lieu in view of Welk and Gregory are analogous art because they are both drawn to vehicle audio systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate customized audio output as taught by Gregory in the method and article of manufacture as taught by Lieu in view of Welk. The motivation would have been to provide personalized audio playout for a single or multiple occupants based on the occupants’ content preferences (Gregory pg. 3, ¶ 0053; pg. 4, ¶ 0077 - ¶ 0078).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SABRINA DIAZ/Examiner, Art Unit 2652                                                                                                                                                                                                        

/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
08/09/2021